Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian D. Pugh appeals the district court’s judgment granting the Montgomery County Board of Education’s summary judgment motion on her race discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2015). We have reviewed the record and find no reversible error. Accordingly, although we grant *399Pughs application to proceed m forma pauperis, we affirm for the reasons stated by the district court. See Pugh v. Montgomery Cty. Bd. of Educ., No. 8:13-cv-02862-DKC, 2016 WL 560793 (D. Md. Feb. 12, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED